 

Case 1:18-cv-01291-LJO-EPG Document 27 Filed 01/24/19 Page 1 of 2 AT-133/EJ-125
Ai'roRNEv on PARTY wrriiouTATroRNe\/: srATE BAR No.: FoR couRr use oiva
NAME: DARRYL J. HOROWITT #100898; GREGORY J. NORYS #237172; SHERYL D. NOEL #1725 51
FiRM NAME.~ COLEN|AN & HOROW|TT, LLP
sTREETADDREss: 499 WeSt ShaW AVenUe, Suite 116
crrY; FreSnO sTATE: CA zlP coos;93704
TELEPHoNE No.: (559) 248-4820 FAx No.: (559) 248-4830
E- MAiL AooREss. gnoryS@Ch- -.laW COm
_ATToRNEY FoR(name): GREEN ENERGY ASSOC|ATES, LLC

U 540 C,~. western llc meyca,\§%w\w

smEETAoDREss; 2500 Tulare btreet, Room l501

 

 

 

 

 

 

 

 

MAiLiNe AooREss. jAN
crrvANo zlP coDE: FreSnO, CA 93721 2 5 2019
BRANci-i NAMe Eastern District - Fresno CLERK, U. S. DlsT
._ ' j _ _ __ EAsTEHl\l DlsTchT gLCgACL?F%RRTNlA
PLAlNTlFF GREEN ENERGYASSOC|ATES, LLC, a |Vlichigan limited liability Bv ,t_.__./
oEFENDANT cH4 POWER lNc. and RAY BREWER, individually ./DEPU"CLEHK
APPL|CAT|ON AND ORDER FOR APPEARANCE AND EXAMINAT|ON cAsE Nuiviiasn:
lZ| ENFoRcEiviENT oF JuDGileNT l;l ATTACHMENT (Third Person) 1:18-cv-01291-LJO-EPG
m Judgment Debtor n Third Person

 

ORDER TO APPEAR FOR EXAM|NATION
1. TO (name): RAY BREWER, an Officer of CH4 POWER |NC.
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
a. m furnish information to aid in enforcement of a moneyjudgment against you.
b. l;! answer concerning property of thejudgment debtor in your possession or control or concerning a debt you owe the
judgment debtor.
c. m answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
that is subject to attachment.

Date: N|arch 15, 2019 Time: 10200 a.m. Dept. or Div.: Rm.: 10
Address of court [j_§] is shown above Cl is:

3. This order may be served by a sheriff. marshall registered process server, or the following specially appoin d person (name):
wallet ala t AA

iuneE
This order must be served not less than 10 days before the date set for the examination.

IMPORTANT NQTICES ON REVERSE

APPL|CAT|ON FOR ORDER TO APPEAR FOR EXAN||NAT|ON
4. a Original judgment creditor n Assignee of record n Plaintiff who has a right to attach order
applies for an order requiring (name): RAY BREWER, an Ocher Of CH4 POWER |NC.
to appear and furnish information to aid in enforcement of the moneyjudgment orto answer concerning property or debt.
5. The person to be examined is
a. El the judgment debtor.
b. n a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
owes thejudgment debtor or the defendant more than $250. An amdavit supporting this application under Code of Civil
Procedure section 491 .1 10 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
7. [J This court is not the court in which the moneyjudgment is entered or (attachment on/y) the court that issued the Writ of
attachment An affidavit supporting an application under Code of Civil Procedure section 491 .150 or 708.160 ls attached
8. m The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination

 

 

 

 

 

 

 

 

 

 

is attached
l declare under penalty of perjury under the laws of the State of Californla that the foregoing is ue and correct
Date: January .;LS, 2019 /
SHERYL o NOEL } ///A% /
<TYPE on PRiNT NAME) (Contjnued on reverse)/ (sieNAruRE oi= nEcLAnANn Pag° 1 of 2
Form Ado§ted for Mandatory Use APPL|cAT|ON AND ORDER FCR 491 110 708<1!10 f%i§il1l;j)oc]eéi5uije7jo
AT“i‘é’éil§i 1§§’§1,??£"5§2)'? wm ijB essential APPEARANCE AND ExAlvliNATloN §§ mcau,is:¢agov
¢ev.<om FE___.._°'“‘$' (Attachment-Enforcement of Judgment)

 

Case 1:18~cv-01291-LJO-EPG Document 27 Filed 01/24/19 Page 2 of 2 AT-1 3815.1-125

 

lnformation for Judgment Creditor Regarding Service

if you want .to be able to ask the court to enforce the_ order on the judgment debtor or any third party, you
must have a copy of the order personally served on the judgment debtor by a sheriff, marsha|, registered
process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
the hearing, and have a proof of service filed with the court.

 

|MPORTANT NOTICES ABOUT THE ORDER

 

APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

NOT|CE TO JUDGMENT DEBTOR |f you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this

proceeding.

 

 

APPEARANCE OF A TH|RD PERSON (ENFORCEMENT OF JUDGMENT)

(1) NOT|CE TO PERSON SERVED if you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this

proceeding.

(2) NOT|CE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):

|f you claim that all or any portion of this property or debt is exempt from enforcement of the money
judgment, you must file your exemption claim in writing with the court and have a copy personally
served on the judgment creditor not later than three days before the date set for the examination.
You must appear at the time and place set for the examination to establish your claim of exemption
or your exemption may be waived.

 

 

APPEARANCE OF A TH|RD PERSON (ATTACHMENT)

NOT|CE TO PERSON SERVED lf you fail to appear at the time and place specified in this order, you
may be subject to arrest and punishment for contempt of court, and the court may make an order
requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

 

 

APPEARANCE OF A CORPORAT|ON, PARTNERSH|P,
ASSOClAT|ON, TRUST, OR OTHER ORGAN|ZAT|ON

lt is your duty to designate one or more of the following to appear and be examined: officers,
directors, managing agents, or other persons who are familiar with your property and debts.

 

 

 

Request for Accommodations. Assistive listening systems, computer~assisted real-time captioning, or sign
language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk’s
office for Requestfor Accommodatz`on (t`orm MC-410). (Civil Code, § 54.8.)

 

 

AT-135/EJ-125[Rev. Januaiy1, 2017] APPL|CATION AND ORDER FOR Page 2 dfz
' CFL~TB' Essential APPEARANCE AND EXAMlNAT|ON
¢eu<om §§l@_'.'!\§' (Attachment-Enforcement of Judgment)

 

